     Case 1:19-cv-24212-CMA Document 3 Entered on FLSD Docket 10/15/2019 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                __________  District of
                                                                     of Florida
                                                                        __________

                   JEAN PAUL DIPIETRO                            )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No.
                                                                 )
                 CITY OF HIALEAH                                 )
           SERGIO VELAZQUEZ, individually
                                                                 )
           CARLOS HERNANDEZ, individually                                                   19-cv-24212-CMA
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       CITY OF HIALEAH
                                       c/o Carlos Hernandez, Mayor
                                       510 Palm Avenue
                                       Hialeah, FL 33010




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Dana M. Gallup, Esq.
                                       Gallup Auerbach
                                       4000 Hollywood Boulevard, Suite 265 South
                                       Hollywood, FL 33021
                                       t: 954-894-3035


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:      Oct 15, 2019
                                                                                      Signature of Clerk or Deputy Clerk


                                                                                                    s/ Ketly Pierre
     Case 1:19-cv-24212-CMA Document 3 Entered on FLSD Docket 10/15/2019 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                 __________  District of
                                                                      of Florida
                                                                         __________

                   JEAN PAUL DIPIETRO                              )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                        Civil Action No.
                                                                   )
                 CITY OF HIALEAH                                   )
           SERGIO VELAZQUEZ, individually                                                    19-cv-24212-CMA
                                                                   )
           CARLOS HERNANDEZ, individually
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       Mr.Sergio Velazquez
                                       c/o City of Hialeah Police Department
                                       5555 E. 8th Avenue
                                       Hialeah, FL 33013




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Dana M. Gallup, Esq.
                                       Gallup Auerbach
                                       4000 Hollywood Boulevard, Suite 265 South
                                       Hollywood, FL 33021
                                       t: 954-894-3035


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT

             Oct 15, 2019
Date:
                                                                                       Signature of Clerk or Deputy Clerk



                                                                                                        s/ Ketly Pierre
     Case 1:19-cv-24212-CMA Document 3 Entered on FLSD Docket 10/15/2019 Page 3 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                __________  District of
                                                                     of Florida
                                                                        __________

                   JEAN PAUL DIPIETRO                            )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No.
                                                                 )
                 CITY OF HIALEAH                                 )
           SERGIO VELAZQUEZ, individually                                                               19-cv-24212-CMA
                                                                 )
           CARLOS HERNANDEZ, individually
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       Mr.Carlos Hernandez
                                       c/o City of Hialeah
                                       510 Palm Avenue
                                       Hialeah, FL 33010




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Dana M. Gallup, Esq.
                                       Gallup Auerbach
                                       4000 Hollywood Boulevard, Suite 265 South
                                       Hollywood, FL 33021
                                       t: 954-894-3035


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date: Oct 15, 2019
                                                                                      Signature of Clerk or Deputy Clerk



                                                                                                         s/ Ketly Pierre
